Citation Nr: 1012063	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  03-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a dermatological 
condition of the upper extremities, to include scarring with 
associated inflammation (rash).

2.  Entitlement to service connection for a dermatological 
condition of the upper extremities, independent of scars with 
associated inflammation (rash).  

3.  Entitlement to service connection for a dermatological 
condition of the lower extremities, to include rashes and 
scars.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1968 to February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The case has been before the Board previously on two 
occasions; it was remanded in September 2004 for additional 
development, and decided in July 2008.  The Veteran appealed 
the 2008 decision to the U.S. Court of Appeals for Veterans 
Claims (Court), who based on a joint motion for remand, 
vacated the July 2008 decision in its entirety (inclusive of 
an allowance for service connection), and remanded the claims 
for further development.  The decision and remand action 
below serve to effectuate the Court's remand.  

In May 2004, the Veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been added to the record.

The issues of entitlement to service connection for a 
dermatological condition of the upper extremities, 
independent of service-connected scars with associated 
inflammation (rash), and entitlement to service connection 
for a dermatological condition of the lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran currently has small scars of less than one-
centimeter diameter covering the dorsum and fingers of each 
hand, as well as a longer, 4-centimeter scar on his left 
wrist, which become irritated during periods of inflammation, 
and are attributable to his military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for scars on 
the upper extremities, with inflammation, have been met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for a 
dermatological condition of the upper extremities, to include 
scarring with associated inflammation, has been considered 
with respect to VA's duties to notify and assist.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Board is granting service connection for a 
dermatological condition of the upper extremities, to include 
scarring with associated inflammation.  Given the favorable 
outcome with respect to this issue, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

This claim for service connection for a dermatological 
condition of the upper extremities, to include scarring and 
rashes, has been before the Board on a previous occasion, and 
was allowed in a July 2008 decision.  At the time of that 
decision, scarring was noted to be the most significant 
manifestation of the condition in the upper extremities, and 
it was so categorized in the allowance of service connection.  

In the joint motion for remand, both counsel to the Veteran 
and the Secretary of Veterans Affairs represented to the 
Court that service connection for all dermatological 
conditions of the upper and lower extremities had been denied 
by the Board, when in fact, a denial was only entered 
regarding the lower extremities and certain portions of upper 
extremities.  The Court vacated the July 2008 Board decision 
in its entirety, in accordance with a joint motion for 
remand.  This had the effect of vacating the Board's decision 
to allow service connection for a dermatological condition, 
including scarring with inflammation of the upper 
extremities.  This decision serves to right this error, and 
will allow service connection for the dermatological 
condition, including scarring and inflammation, of the upper 
extremities.  Essentially, the rationale utilized in the July 
2008 Board decision to grant service connection is 
incorporated in the current decision to allow the claim.    

The Veteran, in written statements and testimony before the 
Board, contends that his hands were scarred in service.  
Specifically, he maintains that while working as a crew chief 
on a UH-1 Huey helicopter gunship, he cut his hands on pieces 
of glass and/or plexiglass that were broken off when the nose 
of an aircraft shattered in front of him.  The Veteran 
further asserts that a few glass or plexiglass pieces have 
remained lodged in his left hand and that these remaining 
fragments periodically cause his left hand to swell up and 
become painful if he applies too much pressure. Additionally, 
the Veteran claims that, at times when he is working with his 
right hand, it will become cold and numb, a sensation that 
the Veteran compares to not wearing gloves during the winter.

The Veteran's service personnel records list his military 
occupational specialty (MOS) as an airframe repairman and 
indicate that he received the parachute badge. The service 
treatment records have been obtained and are complete, and 
they reveal treatment for the following skin conditions 
involving the upper extremities: burns to the left forearm, 
and a bee sting on the fingertip (the precise hand and finger 
in question was not specified). In January 1971, a separation 
examination of the Veteran was conducted, and a clinical 
evaluation of the Veteran's skin, upper extremities, and 
lower extremities indicated "normal" findings.  There is no 
indication of any complaints or clinical findings of any 
rashes or scars on the examination report.

Post-service medical records show treatment in 1990 for a 
rash on the Veteran's right axilla and back. There is no 
other clinical evidence of record showing treatment for 
rashes or scars of the upper extremities.

The Veteran underwent a VA examination in December 2004, at 
which time he reported that he had cut his hands on glass 
shards from a fragmented nose window of a Huey gunship.  He 
stated that for years after leaving service, he had 
experienced "issues with small pieces of glass working out 
of his skin," with the last piece coming out in 
approximately 1976.  The Veteran further noted that there was 
one area at the base of his left pointer finger that would 
still swell up occasionally when he engaged in heavy working 
and lifting.  He added that he had been informed by a VA 
medical provider that there might still be a piece of glass 
lodged in his left pointer finger and that, when it swelled 
up again, the physician was thinking of trying to open that 
area and dislodge any remaining glass fragment.

Physical examination revealed multiple small scars of less 
than one-centimeter diameter across the dorsum of each hand 
and on the left pointer finger, as well as a longer one-
centimeter diameter scar over the inner portion of the left 
wrist.  The VA examiner noted that it was difficult to 
determine whether these small hand scars were "caused by the 
glass from the Huey gunship versus just the nicks and wear 
and tear that occurs to most hands."  Significantly, 
however, based upon the Veteran's statements as well as the 
physical examination, the VA examiner ultimately determined 
that the Veteran did have scars on his hands, finger, and 
wrist that were the result of in-service trauma.  Those 
scars, the examiner noted, caused little difficulty; with the 
exception of the scar on the base of the left pointer finger. 
The latter, while not swollen or tender at the time of the 
examination, "could swell with activity consistent with a 
retained foreign body."  The examiner opined that if he were 
the Veteran's physician, he would wait for this scar to 
become inflamed again and "then try to explore the area" to 
determine whether any residual glass pieces were still 
embedded there.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board finds that the December 2004 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the Veteran as well as the adequate rationale 
for the opinion.  In addition, there are no contrary 
competent medical opinions of record.

The Board finds that the Veteran is entitled to service 
connection for the scars on his hands, left pointer finger, 
and left wrist, which includes the "rash"-like symptoms 
occurring when there is inflammation of the scars due to 
irritation. Indeed, the VA examiner expressly found that 
those scars were associated with in-service trauma, and that 
inflammation is an associated symptom.  Additionally, the 
Board notes that the Veteran is competent to report that he 
suffered an injury in service, that scars resulted from the 
injury, and that such scars have remained since service (with 
periodic periods of inflammation). See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, the Board finds the Veteran 
credible in his assertions that he injured his wrist, hands, 
and fingers on pieces of glass fragmented from the nose 
window of a gunship.  The Veteran has steadfastly reported 
the same incident and his account is consistent with his 
service personnel records showing his military occupational 
specialty as an airframe repairman and his receipt of the 
parachute badge.

The Board acknowledges that the Veteran's service treatment 
records do not reflect specific treatment for cuts on his 
hands, wrist, and finger.  However, based upon the evidence 
of record, including the Veteran's consistent and credible 
testimony and the findings of the December 2004 VA examiner, 
the Board concludes that the balance of positive and negative 
evidence is at the very least in relative equipoise. The 
Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence 
(i.e., where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
Accordingly, the Board finds that service connection for a 
dermatological condition of the upper extremities, inclusive 
of scars with periodic inflammation (i.e. rash) is warranted.


ORDER

Service connection for a dermatological condition of the 
upper extremities, to include scarring with associated 
inflammation (rash), is granted.


REMAND

The Veteran in this case was granted service connection for a 
dermatological condition of the upper extremities in a Board 
decision dated in July 2008.  In the same decision, the Board 
denied service connection for a skin condition, to include 
rashes and scars, in the bilateral lower extremities.  While 
the 2008 decision granted service connection for scarring 
with associated inflammation in the upper extremities, it did 
not include in that determination a rash noted in the upper 
arm near the elbow.  Specifically, the Board determined that 
medical evidence of record did not support a finding that 
this upper extremity manifestation was related to a period of 
active service.  The Veteran appealed this adverse action to 
the Court.  

In a joint motion for remand, counsel for the Secretary and 
counsel for the Veteran agreed to vacate the Board's July 
2008 decision, as in their interpretation, full compliance 
had not occurred with respect to a September 2004 remand 
order issued by the Board to develop the claims on appeal.  A 
July 2009 Court order remanded the Veteran's case to the 
Board for development consistent with the joint motion.  This 
remand serves to effectuate that order.  

In order to ensure full compliance with the Court's remand, 
further development is required with respect to the upper 
extremity manifestation noted on the Veteran's arm near the 
elbow, and for the lower extremities.  Specifically, the 
December 2004 VA examination ordered by the Board was found 
by the Court to not adequately answer the questions posed in 
the September 2004 remand.  That is, it was instructed that a 
VA examiner identify rashes and scars on the upper and lower 
extremities, and determine whether these dermatological 
manifestations are at least as likely as not a result of any 
disease or injury incurred in service.  In ordering this 
examination, the Board noted that the service treatment 
records did mention some treatment for skin problems during 
active service.  The returned December 2004 medical 
examination report stated that the rashes on the arms and 
legs (not including those associated with service-connected 
scarring) were the result of a genetic disorder, and were not 
related to exposure to a precipitant.  In entering this 
opinion, the examiner did not make reference to the in-
service skin symptoms, and did not expressly state whether 
the current rashes were related to these in-service 
manifestations, or alternatively, if the current rashes 
represented a continuity of symptoms first noted in the 
service treatment records.  The Court determined that the 
Board's denial was thus based on incomplete information, as 
the 2004 remand order had not been satisfied in its entirety.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate VA examination for skin 
disorders to ascertain the nature and 
etiology of his dermatological condition 
on his arms and legs, not including the 
service-connected scars with associated 
inflammation present in the upper 
extremities.  The report of examination 
should include a detailed account of all 
manifestations of all disabilities of skin 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should review the service 
treatment records with attention to 
treatment for skin disorders and rashes 
during service.  

*	The examiner should state whether the 
Veteran has a dermatological disorder 
of the arms and legs separate from 
his service-connected condition in 
the upper extremities.

*	If the Veteran does have such a 
condition, the examiner should state 
a medical opinion as to whether it is 
at least as likely as not  (50 
percent or greater probability) that 
the condition/s is/are the result of 
any disease or injury in service.  

*	The examiner should specifically 
reference any abnormal skin findings 
in service, and should state whether 
any current dermatological condition 
is a continuation or in-service 
symptoms, or, is directly related to 
any in-service disease or injury.  A 
complete rationale for the opinion 
must be provided.

Again, the claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
should provide a complete rationale for 
all conclusions reached

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claims for entitlement to 
service connection for:  

*	a dermatological condition of the 
upper extremities, independent of 
scars with associated inflammation 
(rash).


*	a dermatological condition of the 
lower extremities, to include rashes 
and scars.

If either benefit on appeal remains 
denied, a SSOC should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


